                                                            [Dkt No. 25]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


FRANCES SUZANNE DEVICO,

     Plaintiff,                          Civil No. 17-7556 (RMB/JS)

          v.                                      OPINION

GENESIS HEALTHCARE, LLC, et
al.,

     Defendants.




APPEARANCES:
LAW OFFICE OF RHONDA E. GREENBLATT
By: Rhonda E. Greenblatt, Esq.
222 New Road, Suite 302
Linwood, New Jersey 08221
          Counsel for Plaintiff

LITTLER MENDELSON, P.C.
By: Kristine Grady Derewicz, Esq.
     Rachel Fendell Satinsky, Esq.
     Greg H. Greubel, Esq.
1601 Cherry Street, Suite 1400
Philadelphia, Pennsylvania 19102
          Counsel for Defendants




BUMB, UNITED STATES DISTRICT JUDGE:
     Plaintiff Frances Suzanne Devico brings this employment suit

asserting various violations of the Americans with Disabilities Act,

42 U.S.C. §§ 12101–12213 (“ADA”), and other state law claims.


                                     1
Defendants, Genesis Healthcare, LLC; Genesis Healthcare, Inc.; 144

Magnolia Drive Operations, LLC 1; David Kinder, and Lois Hellmig, move

for summary judgment.      On November 22, 2019 the Court held oral

argument.      As became clear during the argument, much of what

Plaintiff has argued is just that, argument.       The Court has poured

over the record, and it is not the record Plaintiff avers it to be.

Thus, the Court has taken great care to “stick with the facts”--

particularly the undisputed facts.        Having conducted such inquiry,

and for the reasons set forth herein, Defendants’ motion will be

granted as to the federal law claims (i.e., the ADA claims) 2, and the

Court will decline to exercise supplemental jurisdiction over the

remaining state law claims.

    I.     Facts

         Since 2004, Plaintiff had been working as a Licensed Practical

Nurse at Court House Center. (Defendants’ Statement of Undisputed

Material Facts (“DSUMF”), ¶¶ 20-21)       Court House Center is a short-

term and long-term healthcare facility which provides care for

elderly residents, including residents with dementia. (Id. ¶¶ 1, 22)


1  Defendants assert that 144 Magnolia Drive Operations, LLC employed
Plaintiff but that Genesis HealthCare Inc., has “an indirect
ownership interest in 144 Magnolia Drive Operations LLC.” (Moving
Brief, p. 1, n. 1) Throughout the briefing, the parties refer to
“Genesis” as Plaintiff’s employer. For the purposes of this
opinion, the Court will also refer to Plaintiff’s employer as
“Genesis.”

2  The Court has federal question subject matter jurisdiction over
this suit pursuant to 28 U.S.C. § 1331.

                                      2
Genesis “began operating” Court House Center on May 14, 2014. (Id. ¶

2).     At that time, Defendant Lois Hellmig, the Director of Nursing,

became Plaintiff’s supervisor, and Defendant David Kinder became the

Center’s Administrator.      (Id. ¶ 12)     Neither Defendant Hellmig, nor

Defendant Kinder worked at Court House Center before May 14, 2014.

(Id.)

      Approximately three weeks later, on the morning of Monday, June

9, 2014, Plaintiff “became ill” while working her shift at the

Center.     (Defs’ Exs. A5, A6; Devico Dep. p. 96, 100, 113-14)       At the

time, Plaintiff was doing a “med pass”-- i.e., distributing

medications, including narcotic medications, to patients from a push

cart.    (Defs’ Exs. A5, A6; Devico Dep. p. 36-37, 96)      Another nurse

working on the floor, Valarie Simuel, “noticed that [Plaintiff]

didn’t look well.”      (Defs’ Ex. A5; DSUMF ¶ 45)    Ms. Simuel observed

that Plaintiff’s “speech was slurred,” and asked Plaintiff if she

was okay.     (Id.)   Plaintiff complained of being “dizzy” and had to

sit down.     (Id.; Devico Dep. p. 96, 100)     Ms. Simuel summoned

another nurse, Jinal Patel, to help.        (Defs’ Ex. A5; DSUMF ¶ 45)

Ms. Patel saw that Plaintiff was unable to continue working at that

point, so Ms. Patel notified Defendant Hellmig.        (Defs’ Ex. A5;

Devico Dep. p. 114)      Plaintiff testified that, at some point during

or just before Ms. Simuel and Ms. Patel came to help, Plaintiff

“vomited twice.”      (Devico Dep. p. 96)




                                      3
     Ms. Patel “informed [Defendant Hellmig] that Ms. Devico

appeared to be impaired or intoxicated.”   (Helmig Decl. ¶ 19 3)

Defendant Hellmig then “went to check on [Plaintiff]” and observed

Plaintiff to be “impaired or intoxicated.”   (Id. ¶¶ 20-21)

Specifically, Defendant Hellmig observed Plaintiff “to have slurred

speech, eyes [sic] were drooping and she was not able to keep her

thought processes together.”   (Defs’ Ex. A3)   Pursuant to Genesis’

written policy, Defendant Hellmig directed Plaintiff to immediately

submit to a “reasonable suspicion” urine screening 4, to which

Plaintiff consented. (Helmig Decl. ¶ 22; Defs’ Exs. A2, A3; Devico

Dep. p. 176)   Plaintiff testified that she told Defendant Hellmig at

that time, “it would be a positive read on [my] urine test” because

Plaintiff had taken her prescription medication over the weekend,

when she was not at work, and “that the medicine . . . can last in

your system for seven days.”   (Devico Dep. p. 179)   Plaintiff

further testified that she did not tell Defendant Hellmig the

specific prescription drugs she had taken because it was so


3  The only deposition testimony in the summary judgment record
before the Court is Plaintiff’s deposition. Defendants Hellmig and
Kinder have provided declarations in support of their motion for
summary judgment. If those Defendants were deposed, Plaintiff has
not provided their deposition testimony, nor the testimony of any
other witness besides Plaintiff, to contradict the declarations.

4  Genesis’ policy states that “under certain circumstances,”
including when Genesis has “reasonable suspicion” of drug or alcohol
use, an “existing employee” will be “require[d]” “to undergo”
“drug/alcohol testing.” (Defs’ Ex. A2)


                                   4
difficult for her to talk, but she did say “it could have been my

blood pressure pill.”   (Devico Dep. p. 180, 175) 5

     The immediate “initial screen results” of the test were “non-

negative” 6 for “opiates/morphine,” “benzodiazepine,” and “oxycodone.”

(Defs’ Ex. B8)   Defendant Hellmig “informed [Plaintiff] of the

results and suspended her.”   (Hellmig Decl. ¶ 24) 7   Pursuant to

Genesis’ policy, Plaintiff’s urine sample was “sent out” for further

testing by a Medical Review Officer (“MRO”).    (DSUMF ¶¶ 72-73;

Hellmig Decl. ¶ 25; Defs’ Ex. A2)

     At about this time, another Genesis nurse, Casi Golaszewski,

“encountered [Plaintiff] in the front office of [the Center].”

(Defs’ Ex. A5)   Ms. Golaszewski “noticed [Plaintiff] appeared very

drowsy[,] . . . her speech [was] sluggish, and her facial

expressions and hand movements were slow and purposeful. . . . She

appeared to be having a difficult time understanding [Golaszewski’s]

responses.”   (Id.)   Shortly thereafter, Ms. Golaszewski saw


5  At Plaintiff’s deposition, however, she explained that she
believes her test results were positive because of her “BuTrans
patches” which she states provide “synthetic morphine” that “takes
three months to get out of your system.” (Devico Dep. p. 183, 189)

6  An initial screen test can yield only two possible results:
“negative” or “non-negative.” (Defs’ Ex. B8) At various places in
the record, both Plaintiff and Defendant Hellmig use “non-negative”
and “positive” interchangeably. (See, e.g., Devico Dep. p. 179,
Hellmig Decl. ¶¶ 23, 25, 30)

7  Genesis’ “Substance Abuse and Alcohol Misuse Prevention and
Testing Policy” states that “[a]n employee with a non-negative test
result will be suspended pending final test result confirmation from
the Medical Review Officer (MRO).” (Defs’ Ex. A2)
                                  5
Plaintiff leaving the Center with her car keys in hand.      (Id.)   In

the parking lot, Ms. Golaszewski persuaded Plaintiff to allow her to

drive her home.   (Id.)   “During the 10 minute car ride to

[Plaintiff’s] house, [Plaintiff] shared with [Golaszewski] that

[Plaintiff] took medication for pain, but couldn’t remember what it

was, [Plaintiff] said ‘I think one pill was flexaril.’” (Id.)

Plaintiff “frequently repeated herself during [the] ride home.”

(Id.)

     After Plaintiff had left the Center, Defendant Hellmig, Ms.

Simuel, and Ms. Patel “reviewed [Plaintiff’s] medication cart to

ensure that [Plaintiff had] properly accounted for the residents’

medications she distributed that day.”       (Hellmig Decl. ¶ 29; Defs’

Ex. A5)   The review revealed that Plaintiff “had not accounted for

an Ativan, which is a benzodiazepine, and oxycodone-- two

medications for which [Plaintiff] tested positive.”       (Hellmig Decl.

¶ 30)   At that time, Defendant Hellmig decided that Plaintiff’s

“employment should be terminated.”       (Id. ¶ 31)

     The following morning, Defendant Hellmig emailed Genesis’

Regional Human Resources Manager, Natalie Hymson-Lentz, to report

the circumstances under which Plaintiff had been suspended.      (Defs’

Ex. A3)   Ms. Hymson-Lentz “advised [Defendant] Hellmig that Hellmig

needed to wait for the MRO’s review before taking further action

regarding [Plaintiff’s] employment.”       (DSUMF ¶ 73)




                                     6
     Defendant Hellmig then conducted an investigation of the

incident, which included collecting written statements from Ms.

Patel, Ms. Simuel, and Ms. Golaszewski.    (DSUMF ¶ 70; Hellmig Decl.

¶ 37, Defs’ Ex. A5)   Defendant Hellmig also accepted documentation

from Plaintiff, which included copies of Plaintiff’s prescriptions

for Xanax and oxycodone, among other medications 8, which Plaintiff

produced for the MRO’s review.    (Hellmig Decl. ¶ 36, Defs’ Ex. A4)

It is undisputed that prior to June 9, 2014, Plaintiff had not

discussed the oxycodone with her employer even though Genesis’

“Substance-Free Policy” provides that “[a]ll [employees’] narcotic

prescriptions must be discussed” with a supervisor (regardless of

whether they may “impair [an employee’s] ability to perform

essential functions of the job effectively and safely”), and that

failure to discuss with a supervisor “is proper cause for

administrative or disciplinary action up to and including

termination of employment.”    (Defs’ Ex. A1)

     Plaintiff also gave Defendant Hellmig two written, signed

statements, both dated Tuesday, June 10, 2014, a day after the

incident.   (DSUMF ¶ 66)   The first statement reads in its entirety,

     The day of Monday June 9, 2014 I became ill with extreme
     dizziness. I held onto the med cart and then locked it
     up. Going to advice [sic] the other nurse and was directed

8  The photocopies of Plaintiff’s prescriptions in the record are not
entirely legible. It does not appear, however, that Plaintiff
provided a prescription for the BuTrans she testified that she had
used.


                                    7
     to downstairs. Noted I had a B/P of 86/54. Two meds were
     taken prior to my working. Toprol 50mg XR and Amrix XR.
     Sincerely, Suzanne Devico

(Defs’ Ex. B5) 9

     The second statement reads in its entirety,

     I became ill and did not finish med pass properly. I know
     there are sign outs undone 10 and I take responsibility
     however I did lock the cart up and keys were given.     I
     deeply regret being ill. Suzanne Devico

(Defs’ Ex. B6)

     It also appears that Plaintiff provided an after-visit summary

of her cardiologist appointment which she had on June 5, 2014-- four

days before the incident at issue.     (Defs’ Ex. A6)   The summary,

apparently created by the cardiologist’s office, states that

Plaintiff started taking Metoprolol at bedtime as a result of the

visit.   (Id.)     The summary also lists aspirin, Xanax, and Oxycodone

as “active medication.”     (Id.)

     On June 13, 2014, Defendant Hellmig provided to Ms. Hymson-

Lentz all of the documentation she collected during the

investigation.     (Defs’ Ex. A6)   Four days later, on June 17, 2014,

the MRO reported Plaintiff’s urine drug test as negative.


9  Plaintiff testified that she had taken Toprol and Amrix before
eating breakfast and reporting to work on June 9, 2014. (Devico
Dep. p. 120)

10 Plaintiff testified that “if I give anybody a narcotic, I have to
sign it out [in the narcotic book] when it comes out of the drawer.”
(Devico Dep. p. 124) Plaintiff also testified that she knew “it was
imperative to follow the med pass documentation requirements,” and
that not following the requirements “could lead to discipline.” (Id.
p. 126-27, 129)
                                  8
(Plaintiff’s Ex. KK)   It is undisputed that the MRO reversed the

results of Plaintiff’s initial non-negative drug test because

Plaintiff had provided prescriptions for each drug for which she had

tested positive.   (DSUMF ¶ 74)   In other words, the MRO’s result was

“negative” because after the initial non-negative result, Plaintiff

had provided prescriptions which explained the presence of

benzodiazepine and oxycodone.

     On June 23, 2014, Ms. Hymson-Lentz emailed Defendant Hellmig

the following:




(Defs’ Ex. A8)

     Thereafter the Ms. Hymson-Lentz emailed someone else at

Genesis:




                                    9
(Plaintiff’s Ex. AA 11)

     The following day, Ms. Hymson-Lentz emailed Defendant Hellmig,

“We are ok to move forward with term for reasons bulleted [in

yesterday’s email].”      (Defs’ Ex. A8)   Defendant Hellmig then called

Plaintiff to tell her “that Court House Center was terminating her

employment.”   (DSUMF ¶ 78)

     This lawsuit followed.      Plaintiff’s 10-count Amended Complaint

[Dkt No. 4] asserts the following claims: (1) discriminatory



11 Plaintiff has attached the email to her opposition brief (as
opposed to a declaration or certification) and does not identify who
Paul Rickerhauser, the recipient of the email, is. The Court
assumes the internal Genesis email was provided to Plaintiff during
discovery.
                                  10
termination in violation of the ADA; (2) failure to accommodate in

violation of the ADA; (3) retaliation in violation of the ADA; (4)

discriminatory termination in violation of the New Jersey Law

Against Discrimination (“LAD”); (5) failure to accommodate in

violation of the LAD; (6) retaliation in violation of the LAD; (7)

hostile work environment in violation of the ADA; (8) aiding and

abetting liability under LAD against Defendant Hellmig; (9) aiding

and abetting liability under LAD against Defendant Kinder; and (10)

defamation.

  II.    Summary judgment standard

     Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”   Fed. R. Civ. P. 56(a).

A fact is “material” only if it might impact the “outcome of the

suit under the governing law.”   Gonzalez v. Sec’y of Dept of

Homeland Sec., 678 F.3d 254, 261 (3d Cir. 2012).   A dispute is

“genuine” if the evidence would allow a reasonable jury to find for

the nonmoving party. Id.

     In determining the existence of a genuine dispute of material

fact, a court’s role is not to weigh the evidence; all reasonable

inferences and doubts should be resolved in favor of the nonmoving

party.   Melrose, Inc. v. City of Pittsburgh, 613 F.3d 380, 387 (3d

Cir. 2010).   However, a mere “scintilla of evidence,” without more,

will not give rise to a genuine dispute for trial.   Saldana v. Kmart


                                     11
Corp., 260 F.3d 228, 232 (3d Cir. 2001).    Moreover, a court need not

adopt the version of facts asserted by the nonmoving party if those

facts are “utterly discredited by the record [so] that no reasonable

jury” could believe them.    Scott v. Harris, 550 U.S. 372, 380

(2007).    In the face of such evidence, summary judgment is still

appropriate “where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party.”    Walsh v.

Krantz, 386 F. App’x 334, 338 (3d Cir. 2010).

     The movant has the initial burden of showing through the

pleadings, depositions, answers to interrogatories, admissions on

file, and any affidavits “that the non-movant has failed to

establish one or more essential elements of its case.” Connection

Training Servs. v. City of Phila., 358 F. App’x 315, 318 (3d Cir.

2009).    “If the moving party meets its burden, the burden then

shifts to the non-movant to establish that summary judgment is

inappropriate.”    Id.   In the face of a properly supported motion for

summary judgment, the nonmovant’s burden is rigorous: he “must point

to concrete evidence in the record”; mere allegations, conclusions,

conjecture, and speculation will not defeat summary judgment.

Orsatti v. New Jersey State Police, 71 F.3d 480, 484 (3d Cir. 1995);

accord. Jackson v. Danberg, 594 F.3d 210, 227 (3d Cir. 2010) (citing

Acumed LLC. v. Advanced Surgical Servs., Inc., 561 F.3d 199, 228 (3d

Cir. 2009) (“[S]peculation and conjecture may not defeat summary

judgment.”).    However, “the court need only determine if the


                                    12
nonmoving party can produce admissible evidence regarding a disputed

issue of material fact at trial”; the evidence does not need to be

in admissible form at the time of summary judgment.     FOP v. City of

Camden, 842 F.3d 231, 238 (3d Cir. 2016).

  III.   Analysis

     A. Count 1-- Discriminatory termination in violation of the ADA

     For purposes of this motion only, Defendants assume that

Plaintiff is able to satisfy her summary judgment burden of

establishing a prima facie case of disability discrimination.

Nonetheless, Defendants assert that they are entitled to summary

judgment because they have provided legitimate, non-discriminatory

reasons for terminating Plaintiff and Plaintiff has not come forward

with evidence raising a fact issue as to whether those reasons were

pretext for disability discrimination.     The Court agrees.

     “[T]he elements of the prima facie case and disbelief of the

defendant’s proffered reasons are the threshold findings, beyond

which the jury is permitted, but not required, to draw an inference

leading it to conclude that there was intentional discrimination.”

Sheridan v. E.I. DuPont de Nemours and Co., 100 F.3d 1061, 1066-67

(3d Cir. 1996).     Pretext may be shown by “such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions

in the [defendant’s] proffered legitimate reasons for its action

that a reasonable [person] could rationally find them ‘unworthy of

credence,’ and hence infer ‘that the [defendant] did not act for


                                    13
[the asserted] non-discriminatory reasons.”   Fuentes v. Perskie, 32

F.3d 759, 765 (3d Cir. 1994).

     Plaintiff’s argument that “there are genuine issues of material

fact as to whether Plaintiff engaged in misconduct” (Opposition

Brief, p. 27) is not supported by the record.     The undisputed facts

demonstrate that Plaintiff did fail to account for two drugs that

were missing from her medication cart (on the same day that

Plaintiff appeared herself to be intoxicated or otherwise impaired),

and she did fail to “discuss” her own “narcotic prescriptions” with

her employer as required by Genesis’ policy. 12   Plaintiff provides no

evidence from which a reasonable factfinder could conclude that




12 Indeed, neither on the day Plaintiff fell ill, nor the next day
in Plaintiff’s written notes to her employer, did Plaintiff ever
state that she had been prescribed narcotics. Rather, Plaintiff
only disclosed that she had taken other, non-narcotic medications--
namely, Metoprolol / Toprol (Plaintiff’s high blood pressure
medication), and Amrix, which Plaintiff states is a muscle relaxant.
(Devico Dep. p. 174; Defs’ Ex. A6, B5)
     Citing to her own deposition testimony, Plaintiff avers that
she “was never given a copy of an employee handbook and would have
no knowledge as to what policy would be contained in said handbook.”
(Plaintiff’s response to Defendants’ Statement of Undisputed
Material Facts ¶ 5) However, Plaintiff only testified that she never
received a paper copy of the policy; she did not testify that she
did not know about the policy. (Devico Dep. p. 37, 50) Nonetheless,
even assuming arguendo that Plaintiff did not know about the policy,
there is no record evidence that Defendants were aware that
Plaintiff did not know. Indeed, Plaintiff testified that Genesis
had made an electronic copy of the handbook accessible by computer
(though Plaintiff asserts she never tried to access it) (Devico Dep.
p. 50), therefore, Defendants had reason to believe that Plaintiff
did know of the policy.


                                  14
either one of these failures independently-- much less together--

were not grounds for termination. 13

     Plaintiff further suggests that Genesis’ internal emails of

June 23, 2014 are evidence of discriminatory animus.   The Court is

not persuaded.   Contrary to Plaintiff’s suggestion, Ms. Hymson-

Lentz’s statement that terminating Plaintiff “could set us up for a

claim” (Pl’s Ex. AA), even when read in the light most favorable to

Plaintiff, is not an admission that Defendants discriminated against

Plaintiff.   An acknowledgement of the possibility that an employer

might face a legal “claim” after terminating an employee is not

tantamount to an admission that the employer discriminated against

that employee.

     Similarly, no reasonable factfinder could find that the

statement, “[t]he MRO indicated [Plaintiff’s test results are]

Negative (the rep who had told me on the phone that she failed was

clearly and unfortunately mistaken)” (Defs’ Ex. A8), demonstrates

discriminatory animus.   Plaintiff argues that Defendants “were

looking for reasons to justify terminating [Plaintiff], [and] were


13 Plaintiff argues that she “did not engage in any voluntary
‘misconduct,’” (Opposition Brief, p. 30) (emphasis added), however,
there is no record evidence that the failure to properly document
narcotic medications that Plaintiff distributed, or the failure to
discuss Plaintiff’s own prescription narcotics, must be found to be
voluntary before an employee may be terminated under Genesis’
policies. While Plaintiff asserts that she did not knowingly arrive
to work impaired (Defendants’ third of three proffered reasons for
Plaintiff’s termination), Plaintiff does not argue that this issue
of fact calls into question Defendants’ other two reasons for
terminating Plaintiff.
                                  15
disappointed to find that [Plaintiff] passed the urine test.”

(Opposition Brief, p. 22).    Even assuming arguendo that a reasonable

factfinder could reach such a conclusion, it is insufficient to

raise a fact issue as to pretext because, when viewed in the context

of the entire record, the statement cannot support a finding of

discriminatory motive based on Plaintiff’s alleged disabilities.

      It is undisputed, and indeed, admitted, that “after discovering

[Plaintiff’s] errors on June 9, 2014, [Ms. Hellmig] believed

[Plaintiff’s] employment should be terminated.”   (Hellmig Decl. ¶

31)   All of the record evidence supports only one conclusion as to

why that was so: Ms. Hellmig believed-- reasonably so, based on the

information gathered during Genesis’ investigation-- that Plaintiff

was intoxicated on the job.   While that belief may have ultimately

turned out to be mistaken 14, it is now well-established law that

merely proving that an employer was mistaken in its reasons for

termination is insufficient evidence of discriminatory motive.      See

Capps v. Mondelez Glob., LLC, 847 F.3d 144, 155 (3d Cir. 2017) (“The

issue of pretext does not address the correctness or desirability of

reasons offered for employment decisions.   Rather, it addresses the




14 The Court notes that Ms. Hellmig’s alleged mistake was caused, at
least in part, by Plaintiff’s own failure to report her off-the job
use of narcotic medications. Indeed, the record evidence
demonstrates that, at the time Ms. Hellmig concluded that Plaintiff
should be terminated, Ms. Hellmig did not know that Plaintiff had
any disability. (Hellmig Decl. ¶ 45)
                                  16
issue of whether the employer honestly believes in the reasons it

offers.”).

     Accordingly, Defendants’ Motion for Summary Judgment will be

granted as to Count 1.

     B. Count 2-- Failure to accommodate in violation of the ADA

     Defendants assert that no reasonable factfinder could find on

this record that Plaintiff made a request for an accommodation.      The

Court agrees.

     An employer must make reasonable accommodations to an

employee’s “known” disability. 42 U.S.C. § 12112(b)(5)(A).   “What

matters under the ADA are not formalisms about the manner of the

request [for accommodation], but whether the employee . . . provides

the employer with enough information that, under the circumstances,

the employer can be fairly said to know of both the disability and

desire for an accommodation.”   Taylor v. Phoenixville Sch. Dist.,

184 F.3d 296, 313 (3d Cir. 1999) (emphasis added); see also, Jones

v. UPS, 214 F.3d 402 (3d Cir. 2000) (applying the Taylor standard to

conclude that there was “no [record] evidence from which a request

for accommodation could be inferred.”).   No reasonable factfinder

could conclude on this record that Genesis could have been fairly

said to have been on notice of Plaintiff’s desire for an

accommodation. 15


15 It is not entirely clear what reasonable accommodation Plaintiff
asserts Genesis should have provided under the circumstances. While

                                  17
     Plaintiff suggests that her communications with Genesis after

the June 9th incident-- i.e., during Genesis’ investigation of the

incident-- amount to a request for an accommodation.   However, no

reasonable juror could reach such a conclusion on this record.

Plaintiffs’ communications with Defendants included two brief

written notes, both of which refer to Plaintiff falling “ill” on a

particular day (rather than her having any sort of ongoing

disability), and neither of which request that Defendants do

anything as a result of Plaintiff’s illness.   Even viewed in the

light most favorable to Plaintiff, the notes can only be interpreted

as providing an explanation for Plaintiff’s own behavior that

occurred in the past, not any request that Defendants do anything in

the future.

     Similarly, to the extent Plaintiff testified that she provided

Defendants with various, unspecified medical records concerning her




Plaintiff argues that Defendants should have provided “time off to
get tested to find out the source of her sudden illness” or “when
[Plaintiff] suddenly fell ill, [Defendants] could have called 911,”
(Opposition Brief, p. 18, 21), she does not connect these proposed
accommodations to any particular asserted disability. Indeed,
Plaintiff’s proposals do not appear to be accommodations at all, but
rather suggested responses to what Plaintiff herself asserts is a
singular incident of illness. (The Court notes that Plaintiff has
not asserted a claim under the Family Medical Leave Act.) To the
extent that Plaintiff separately proposes that Defendants should
have “let her take certain prescriptions for her disability while
not at work,” (Opposition Brief, p. 22), the record demonstrates
that Genesis’ policy allowed such use of prescriptions.


                                  18
previous health problems 16 (and medications she had taken for them)

prior to Genesis taking over operations at Court House Center

(Devico Dep. p. 147, 453), there is no record evidence that those

documents were accompanied by any suggestion that Plaintiff needed

an accommodation, or any request that Plaintiff’s employer do

anything with respect to Plaintiff’s health conditions. 17   Indeed,

Plaintiff clearly and specifically testified at her deposition that

she “never spoke with [Defendant Kinder] or [Defendant Hellmig] or

anyone at Genesis regarding any kind of accommodation [Plaintiff]

needed in the workplace.”   (Devico Dep. p. 454-55)   Thus, there is

no record evidence from which a reasonable factfinder could conclude

that Plaintiff communicated in any way her desire for an

accommodation.   The lone fact that Defendants may have been on

notice of Plaintiff’s various past health conditions is insufficient

to raise a material issue of fact as to whether Plaintiff requested

an accommodation in this case.   See Conneen v. MBNA America Bank,

N.A., 334 F.3d 318, 332 (3d Cir. 2003) (“MBNA cannot be held liable

for failing to read Conneen’s tea leaves.   Conneen had an obligation

to truthfully communicate any need for an accommodation.”).


16 Plaintiff testified that those conditions include “chronic pain,
hardware in my body from C-6 through T-1, and I am a former breast
cancer patient.” (Devico Dep. p. 147)

17 There is record evidence that Plaintiff was provided an
accommodation with regard to lifting patients. (Devico Dep. p. 453)
There is no record evidence regarding how Plaintiff obtained the
accommodation.

                                  19
Defendants’ Motion for Summary Judgment will be granted as to Count

2.

     C. Count 7-- Hostile work environment in violation of the ADA

     As stated in Plaintiff’s opposition brief:

     [Plaintiff] alleges a hostile work environment based
     on: (1) Hellmig repeatedly telling Devico “she would
     not remember anything” and hanging up on her whenever
     Hellmig called her at work. 18 (2) Accusing [Plaintiff]
     of being intoxicated and coming to work intoxicated on
     June 9, 2014 even though this was not true and she had
     become suddenly and unexpectedly ill due to, as it turns
     out, to [sic] a recently increased dosage of her blood
     pressure, which [sic] she took for the first time the
     night before and had never experienced a reaction to
     before, (3) forcing [Plaintiff] to submit to an illegal
     drug test, even though [Plaintiff] told [Defendant]
     Hellmig she needed medical attention 19, thought she
     might be having a bad reaction to the blood pressure
     medication and had informed [Defendant] Hellmig that
     she takes certain medications when not at work for her
     disability, which would show up on the drug test. (4)
     not counting the pills in front of [Plaintiff] before
     she left to go to [Defendant] Hellmig’s office, as she
     requested. 20 (5) Suspending [Plaintiff] for falsely
     accusing her of coming to work intoxicated, not

18 Plaintiff provides no record citation in support of this
statement. The Court’s review of the record reveals no evidence for
it. To the contrary, Plaintiff testified at her deposition, “I have
nothing personal against Lois [Hellmig]. I barely know Lois. . . .
The only time I really talked to Lois is when I was leaving [the
Center on June 9, 2014].” (Devico Dep. p. 260, 432)

19 Plaintiff provides no record citation in support of this
statement. The Court’s review of the record reveals only that
Plaintiff asked Ms. Simuel “to take [Plaintiff’s] blood pressure”
and that Ms. Simuel did so. (Defs’ Ex. A5)

20 Plaintiff provides no record citation in support of this
statement. The Court’s review of the record reveals no evidence for
the assertion that Plaintiff requested that the medication on her
cart be counted.


                                  20
     completing her med pass and not signing out a narcotic
     for a patient, even though her sudden dizziness and
     nausea left her only able to lock up her cart and call
     for help. (6) Calling her “intoxicated” and humiliating
     her in front of other coworkers 21 (7) [Defendant] Hellmig
     telling the other employees the next day that
     [Defendant] Hellmig can fire anyone and Genesis will
     back her up 22 (8) Denying [Plaintiff’s] request for
     medical assistance when she fell ill (9) Refusing to
     call 911 for [Plaintiff], and [Plaintiff] having to get
     a ride from another employee, who was a neighbor, who
     had also been told [Plaintiff] was intoxicated 23 (10)
     Forcing 24 [Plaintiff] to submit to an illegal urine test
     at work, when 911 should have been called instead so
     she could have a legal drug test at the hospital while

21 Plaintiff provides no record citation in support of this
statement. The Court’s review of the record reveals no evidence for
the assertion that Defendant Hellmig, or anyone else, used the word
“intoxicated” to refer to Plaintiff in any context, much less in any
communication with one of Plaintiff’s coworkers.

22 Plaintiff provides no record citation in support of this
statement. It appears that it derives from the certification
Plaintiff apparently submitted to the EEOC in connection with this
case. The certification states in its entirety, “[t]he [Director of
Nursing, Lois Hellmig] had a meeting [on June 10, 2014] saying she
could fire anyone at any time and Genesis would back her up.” (Pl’s
Ex. E)

23 Plaintiff provides no record citation in support of this
statement. It does not appear that anyone told Ms. Golaszewski that
Plaintiff was “intoxicated.” Ms. Golaszewski’s statement, made in
connection with Defendant Hellmig’s investigation of the incident,
states that Plaintiff told Golaszewski that “‘someone says I’m
acting funny.’” (Defs’ Ex. A5) The statement does not contain the
word “intoxicated”; rather, the statement reports observations that
Ms. Golaszewski made of Plaintiff, including that Plaintiff had
“sluggish,” “slow,” and “garbled” speech, and that Plaintiff
“appeared very impaired” (id.)-- facts which Plaintiff does not
dispute.

24 Plaintiff testified, “A: [Defendant Hellmig] didn’t ask me [to
submit to a urine test.] She told me. . . . I did what I was told
to do. Q: So you consented to the urine test, correct? A: Yes.”
(Devico Dep. p. 176)


                                   21
     at the same time getting medical attention for her
     illness.   (11)  suspending   [Plaintiff]  pending    an
     investigation, (12) refusing to provide [Plaintiff]
     with any other accommodations she had requested and
     [sic] (13) terminating [Plaintiff] even though she
     ultimately   passed  the   illegal   drug  test.    (14)
     Terminating [Plaintiff] for intoxication and continuing
     to tell same [sic] to others, even though [Plaintiff]
     passed the drug test and intoxication was disproved by
     the other medical records provided by [Plaintiff]. 25

(Opposition Brief, p. 49)   Plaintiff provides no legal analysis as

to this claim.

     To establish a hostile work environment claim under the ADA,

Plaintiff must prove, among other things, that “she was subject to

unwelcome harassment [that] was sufficiently severe or pervasive to

alter the conditions of her employment and to create an abusive

working environment.”   Walton v. Mental Health Ass’n of S. Pa., 168

F.3d 661, 667 (3d Cir. 1999).

     All of the allegedly hostile interactions for which there is

evidentiary support in the record 26 occurred in connection with the


25 To be clear, there is no record evidence that conclusively proves
that Plaintiff was not intoxicated on June 9, 2014, when the urine
test was administered. Plaintiff’s medical records-- which include
prescriptions for opioid medication (Defs’ Ex. A4)-- obviously do
not “disprove” any allegation that Plaintiff was intoxicated on June
9, 2014.

26 As Plaintiff was repeatedly reminded at oral argument, this Court
deals in evidence, not unsupported argument or speculation. Indeed,
Fed. R. Civ. P. 11(b)(3) requires “factual contentions [to] have
evidentiary support.” Failure to faithfully adhere to this rule
creates a terribly muddled record. As a result, this Court has
labored to carefully comb the record to specifically identify-- as
set forth above at notes 18 through 25-- which factual contentions
have evidentiary support and which do not. Obviously, unsupported

                                  22
single incident of Plaintiff’s “illness” that occurred on June 9,

2014.   Thus, a reasonable factfinder could not find on this record

that the challenged conduct was pervasive or frequent.

Additionally, the facts for which there are record support do not

establish that any of the asserted harassment was abusive or severe

under the circumstances of this case.   Plaintiff was required to

submit to a urine drug test consistent with Genesis’ policy for such

testing after Plaintiff undisputedly showed symptoms consistent with

intoxication: dizziness, vomiting, and inability to speak clearly,

according to Plaintiff’s own testimony. (Devico Dep. p. 100)   Thus,

a reasonable factfinder could not conclude that Defendants’

treatment of Plaintiff was severe enough to be actionable under a

hostile work environment theory.   Accordingly, Defendants’ Motion

for Summary Judgment will be granted as to Count 7.

     D. Count 3-- Retaliation in violation of the ADA

     Plaintiff argues in her opposition brief that Plaintiff

“engaged in several instances of protected conduct . . . including

but not limited to asking for assistance and accommodation for her

disabilities.”   (Opposition Brief, p. 50)   As set forth above, no

reasonable factfinder could find on this record that Plaintiff asked

for an accommodation for any of her asserted disabilities.




factual contentions cannot create a material issue of fact that
would preclude summary judgment. Plaintiff has made many factual
statements that are not supported by the evidence. It is
unfortunate, indeed.
                                  23
Accordingly, Plaintiff has failed to establish a prima facie case of

retaliation under the ADA.    Defendants’ Motion for Summary Judgment

will be granted as to Count 3.

     E. Counts 4-6, 8, and 9-10-- State law claims

     “The district courts may decline to exercise supplemental

jurisdiction . . . if-- . . . the district court has dismissed all

claims over which it has original jurisdiction.”   28 U.S.C. §

1367(c)(3).   The District Court “‘must decline’ to exercise

supplemental jurisdiction in such circumstances ‘unless

considerations of judicial economy, convenience, and fairness to the

parties provide an affirmative justification for doing so.’” Stone

v. Martin, 720 F. App’x 132, 136 (3d Cir. 2017) (quoting Hedges v.

Musco, 204 F.3d 109, 123 (3d Cir. 2000)).

     The Court finds no affirmative justification for exercising

supplemental jurisdiction over the remaining state law claims in

this suit.    Indeed, considerations of judicial economy weigh against

exercising supplemental jurisdiction in this case as there are more

state law claims than federal law claims asserted. 27


27 Similarly, considerations of judicial economy counsel in favor of
preserving the scarce judicial resources currently available in this
District. With weighted filings of 903 cases per judgeship (the
highest rate in the nation), the Judicial Conference of the United
States has declared each of the current vacancies in the District of
New Jersey to be a “judicial emergency.” In this district, 6 of the
17 allocated Article III judgeships are vacant and no nominees are
currently pending. See https://perma.cc/8CDJ-YJBF; see also, Ford
v. EF Explore Am., Inc., 2019 WL 3492211, at *6 (D.N.J. July 31,
2019) (McNulty, J.); Geraci v. Red Robin Int’l, Inc., 2019 WL

                                   24
  IV.   Conclusion

     For the forgoing reasons, Defendants’ Motion for Summary

Judgment will be granted as to the ADA claims, and the Court will

decline to exercise supplemental jurisdiction over the remaining

state law claims.    An appropriate order accompanies this opinion.



November 26, 2019                      s/ Renée Marie Bumb _______
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




2574976, at *3 (D.N.J. June 24, 2019) (Bumb, J.); Eddie Kane Steel
Prod., Inc. v. Alabama Plate Cutting Co., 2019 WL 3281623, at *12
(D.N.J. July 19, 2019) (Shipp, J.).
                                  25
